Case 4:19-cr-00254-ALM-KPJ Document 44 Filed 06/19/20 Page 1 of 3 PageID #: 90



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 UNITED STATES OF AMERICA                     §
                                              §
 v.                                           §          No. 4:19CR254
                                              §          Judge Mazzant
 CRAIG BEASON                                 §

                            ELEMENTS OF THE OFFENSE

        The defendant, Craig Beason, is charged in Count One of the Information with

violating 21 U.S.C. § 846, Conspiracy to Possess with Intent to Distribute

Methamphetamine, and in Count Two with violating 18 U.S.C. § 1029(b)(2), Conspiracy

to Commit Access Device Fraud. The essential elements which must be proven beyond a

reasonable doubt in order to establish a violation of these sections are:

      Count One: 21 U.S.C. § 846, Conspiracy to Possess with Intent to Distribute
                                 Methamphetamine
        First:       That the defendant and one or more persons, directly or indirectly,

                     reached an agreement to commit the crime charged in Count One of

                     the Information, that is, to distribute or possess with intent to

                     distribute Methamphetamine, a Schedule II controlled substance;

        Second:      That the defendant knew of the unlawful purpose of the agreement;

                     and

        Third:       That the defendant joined in the agreement willfully, that is, with the

                     intent to further its unlawful purpose.




Elements
Page 1
Case 4:19-cr-00254-ALM-KPJ Document 44 Filed 06/19/20 Page 2 of 3 PageID #: 91



  Count Two: 18 U.S.C. § 1029(b)(2), Conspiracy to Commit Access Device Fraud


      First:      That the defendant and one or more persons, directly or indirectly,

                  reached an agreement to commit the crime charged in Count Two of

                  the Information, that is, to commit access device fraud;

      Second:     That the scope of the conspiracy involved at least fifteen counterfeit

                  or unauthorized access devices, as defined in 18 U.S.C. 1029(e), and

                  that the conspiracy intended to affect interstate or foreign commerce;

                  and

      Third:      That the defendant knew of the unlawful purpose of the agreement;

                  and

      Fourth:     That the defendant joined in the agreement willfully, that is, with the

                  intent to further its unlawful purpose.



                                              Respectfully submitted,

                                              STEPHEN J. COX
                                              United States Attorney

                                              ______________________
                                              /s/ Anand Varadarajan
                                              ANAND VARADARAJAN
                                              Assistant United States Attorney
                                              Texas State Bar No. 24088576
                                              101 East Park Blvd., Suite 500
                                              Plano, Texas 75074
                                              972-509-1201
                                              972-509-1209 (facsimile)
                                              Email: anand.varadarajan@usdoj.gov




Elements
Page 2
Case 4:19-cr-00254-ALM-KPJ Document 44 Filed 06/19/20 Page 3 of 3 PageID #: 92



                            CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served via CM-ECF electronic
filing to defense counsel on June 19, 2020.



                                                ______________________
                                                /s/ Anand Varadarajan
                                                ANAND VARADARAJAN




Elements
Page 3
